DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined below.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20180185100 A1 discloses a system and methods for surgical navigation providing mixed reality visualization. The mixed reality visualization depicts virtual images in conjunction with real objects to provide improved visualization to users.
As per independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious determining a high point on the physical surface contour; defining a boundary in the environmental map based on the high point and a plane nonparallel to a longitudinal axis of the bone; labeling regions starting at the boundary and away from the bone as free space in the environmental map; labeling regions starting at the boundary and towards the bone as invalid space in the environmental map; removing material from a workpiece or the bone by manipulating an end-effector tool with a manipulator arm along a tool path of the robotic surgical system; and dynamically generating the environmental map as material is being removed by labeling the removed material as free space in the environmental map and labeling the non-removed material as invalid space in the environmental map.
As per independent claim 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious wherein the computing system further comprises a processor, non-transient storage memory, and other hardware, software, data and utilities to execute the method of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3666